Citation Nr: 0018624	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-10 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.  

The Board notes that this appeal was previously before the 
Board and denied in a September 1999 BVA decision.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
an Order dated December 22, 1999, the Court vacated the 
Board's September 1999 decision, and remanded the claim back 
to the BVA for development consistent with the parties' Joint 
Motion for Remand and to Stay Further Proceedings ("Joint 
Motion").  


REMAND

This appeal arose out of the veteran's claim for a higher 
disability rating for his service-connected PTSD, which is 
currently assigned a 50 percent rating.  In a November 1997 
rating decision, the RO continued the 50 percent rating.  The 
veteran disagreed with that decision and initiated this 
appeal.  As noted in the Introduction to this Remand, the 
appeal was denied by the BVA in a September 1999 decision, 
which was later vacated by the Court and remanded back to the 
BVA for additional development.

The Joint Motion identifies several reasons for remanding 
this case back to the BVA.  Among those reasons, the Joint 
Remand states that the most recent VA examination of record, 
conducted in June 1997, "is inadequate because it does not 
contain an entry on Axis V of the examiner's diagnosis, where 
the GAF score should be recorded."  Joint Motion, at 6.  
Accordingly, the Joint Remand requests that the veteran be 
afforded a new examination "that is adequate for rating 
purposes."  Joint Motion, at 6-7.  
Additionally, the Joint Motion disagrees with the Board's 
comments that the veteran "has additional non-service 
connected psychiatric disabilities, which also contribute to 
his occupational and social impairment."  Joint Motion, at 
8.  In this regard, the Joint Motion notes that the VA is 
precluded from "differentiating between symptomatology 
attributable to a nonservice-connected mental disability and 
that attributable to a service-connected mental disability in 
the absence of a medical opinion supporting the 
differentiation."  Id.    

Accordingly, in light of the points set forth in the Joint 
Motion, this case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA medical records (not 
already in the claims files) documenting 
ongoing treatment should be obtained and 
made of record. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain the current nature and severity 
of his PTSD.  It is imperative that the 
claims files be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examiner is 
specifically requested to provide an 
opinion, if possible, describing which of 
the veteran's psychiatric symptoms are 
attributable to his service-connected 
PTSD, and which symptoms are attributable 
to any other diagnosed nonservice-
connected psychiatric disorders, if any, 
which are separate and distinct from the 
veteran's PTSD.  In this regard, the 
examiner should report a Global 
Assessment of Functioning (GAF) score 
solely attributable to the PTSD, if such 
differentiation is possible.  If the 
examiner is unable to differentiate which 
symptoms are attributable to which 
disorder, the examiner should so state.  
The examiner should also comment on the 
effect of the veteran's PTSD on his 
employability.  The report of the 
examination should include complete 
rationales for all opinions expressed. 

3.  After completion of the foregoing, 
the RO should review the examination 
reports to ensure that they are in 
compliance with the requests in this 
REMAND.  If not, the RO should take any 
action necessary to ensure such 
compliance.

4.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the issue of 
entitlement to an evaluation in excess of 
50 percent for PTSD.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review.  

The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional information and afford the veteran 
due process.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he 
receives further notification from the RO.  The veteran is 
free to submit any additional argument or evidence he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


